Exhibit 10(p)

[commerceglobelogo3.jpg]
 
 
 
 
 
Notice of Grant of Award
 
 
Commerce Bancshares, Inc.
 
and Award Agreement
 
 
ID: 43-0889454
 
 
 
 
1000 Walnut Street
 
 
 
 
Kansas City, MO 64106
 
 
 
 
 
 
<Employee>
 
 
Award Number: <number>
<number>
<Street Address>
 
 
 
 
<City, ST Zipcode> United States
United States
 
 
 
 
 
 
 
 



Effective <date> (the "Grant Date"), under the Commerce Bancshares, Inc. (the
“Company”) 2005 Equity Incentive Plan (the “Plan”), you (the "Grantee") have
been granted stock appreciation rights (SAR) pertaining to <##> shares of
Company $5.00 par value Common Stock (“Common Stock”) at a Plan exercise price
of $<###> per share, which is the closing price on the grant date.


The total exercise cost of the fully vested SAR granted is: $<###>


This SAR will become vested and subject to exercise, in whole or in part, and
will expire, according to the schedule shown below:
Shares
Full Vest
<nbr>
<date>

This SAR will expire ten (10) years from the Grant Date.


ADDITIONAL TERMS AND CONDITIONS


1. Definitions. Capitalized terms used in this Agreement but not defined herein
shall have the meaning set forth in the Plan.


2. Grant and Exercise of SAR. Subject to the terms and conditions set forth in
this Agreement and in the Plan, the Company hereby grants to the Grantee a SAR
that relates to the stock appreciation, if any, as described above. The stock
appreciation for the SAR is the amount by which the Fair Market Value of the
underlying Shares on the date of exercise of this SAR exceeds the Exercise Price
of the SAR.


Upon exercise of all or any portion of the SAR, the Grantee shall receive the
stock appreciation with respect to the portion of the SAR exercised, payable to
the Grantee in Shares. The stock appreciation shall be based on the Fair Market
Value of the Shares on the date of exercise less the exercise price per share at
date of grant. This SAR shall vest and become exercisable as follows:


a.
25% of the SAR on and after one year from the grant date;

b.
an additional 25% of the SAR on and after two years from the grant date;

c.
an additional 25% of the SAR on and after three years from the grant date; and

d.
the remaining 25% of the SAR on and after four years from the grant date, so
that all of the SAR granted in this Paragraph 2 and not previously exercised
shall become exercisable, provided however that this SAR shall expire ten years
from the grant date or upon other events as otherwise provided in the Plan or
this Agreement after which no portion of the SAR shall be exercisable.



If however, the Grantee terminates employment with the Company for any reason,
including death, disability or retirement, any unvested SARs are forfeited as of
the termination date.



1

--------------------------------------------------------------------------------



3. Notice of Exercise.


a.
Subject to the provisions of Paragraph 2 above, the Grantee may exercise part or
all of the exercisable SAR by giving written notice to the Company at the
address provided above, specifying the number of rights as to which the SAR is
to be exercised.



b.
All obligations of the Company under this Agreement shall be subject to the
rights of the Company to withhold amounts required for any taxes, if applicable.
The Grantee may elect to satisfy any tax withholding obligation of the Company
with respect to the SAR by reimbursing the Company in cash for the related tax
withholdings or by having Shares withheld up to an amount that does not exceed
the minimum applicable withholding tax rate for federal (including FICA), state
and local tax liabilities.



4. Non‑Solicitation Agreement. As a condition precedent to and in consideration
of this award Grantee agrees to the following non‑solicitation provision. For
purposes of this provision, the term “Company” includes the Company and all of
Company's direct and indirect subsidiaries and affiliates.


a.
Acknowledgments. Grantee acknowledges that the Company's relationships with its
respective customers, clients, employees, and other business associations are
among the Company's most important assets, and that developing, maintaining and
continuing these relationships is one of the Company's highest priorities.
Grantee further understands that Grantee will be relied upon to develop and
maintain the goodwill of these relationships on behalf of Company throughout the
course of the employment relationship.



b.
Non‑Solicitation of Employees. Grantee agrees that during the term of
employment, and for a period of twelve (12) months following termination of
employment, Grantee will not nor will Grantee assist others to recruit, solicit,
or induce, or attempt to induce, any employees of Company to terminate their
employment or otherwise cease a relationship with Company.



c.
Non‑Solicitation of Customers. Grantee agrees that during the term of employment
and for a period of twelve (12) months following termination of employment,
Grantee will not solicit, divert or take away, or attempt or assist others to
divert, solicit or take away, either directly or indirectly the business or
patronage of any of the clients, customers or account holders of Company as of
the date of the termination of employment (i) to which Grantee was assigned at
any time during the course of employment at Company; (ii) that Grantee called on
or solicited during the course of employment at Company; or (iii) that Grantee
serviced or assisted others in servicing during the course of employment at
Company. The phrase “assisted others in servicing” shall include directing the
servicing or solicitation and/or participation in management decisions relating
to the client, customer or account.



d.
Legal and Equitable Relief. The restrictions contained in this Paragraph 4 are
necessary for the protection of the legitimate business interests and goodwill
of Company, and are considered by the Grantee to be reasonable for such
purposes. The Grantee agrees that any breach of this Paragraph 4 will cause
Company substantial and irrevocable damage. In the event of any such breach, in
addition to such other remedies that may be available, including the recovery of
damages from Grantee, Company shall have the right to injunctive relief to
restrain or enjoin any actual or threatened breach of the provisions of this
Paragraph 4.



e.
Severability. The terms and provisions of this Paragraph 4 are severable in
whole or in part, and if, notwithstanding the judicial modification provision
below, any term or provision of this Agreement should be deemed invalid, illegal
or unenforceable, the remaining terms and provisions shall remain in full force
and effect.












2

--------------------------------------------------------------------------------



f.
Judicial Modification. Company and Grantee have attempted to limit Grantee's
activity only to the extent permitted by applicable law and necessary to protect
Company from unfair competition. If a Court of competent jurisdiction determines
the restrictions contained in this Paragraph 4 and its subparts are too long in
duration or too broad in scope to be reasonable and enforceable, then the
parties irrevocably request the Court to amend such provision only so much as
shall be necessary for the restrictions contained herein to be enforceable.



g.
Change in Control. In the event there shall be a Change in Control of the
Company, the provisions of this Paragraph 4 shall become null and void.



h.
Disclosure of Agreement. In the event that Grantee shall seek or obtain
employment with any other person, firm or entity, Grantee acknowledges and
consents that this Agreement may be disclosed by Company, without risk of
liability, to such current or prospective employer of Grantee.



i.
Survival. The obligations contained in this Agreement survive the termination,
for any reason whatsoever, of Grantee's employment with Company; provided,
however the provisions contained in paragraph 4c (Non‑Solicitation of Customers)
shall not apply in the event Grantee's employment terminates by reason of the
elimination of Grantee's position with Company.



5. Prohibition of Certain Securities Transactions. As a further condition upon
Grantee's acceptance of the award described in this Agreement, Grantee agrees to
refrain from short selling of Company securities, and agrees to refrain from
trading in any derivatives of Company securities for hedging purposes or
otherwise, including, but not limited to, trading in put or call options or
similar types of transactions related to Company securities.


6. Restrictions on Transfer or Other Dispositions. No SAR may be transferred or
otherwise disposed of except as provided in the Plan.


7. Issue of Shares. The Company shall not be required to issue or transfer any
certificates for Shares upon exercise of this SAR until all applicable
requirements of law have been complied with and such Shares shall have been duly
listed on any securities exchange on which the Shares may then be listed.


8. Beneficiary. The Grantee may designate a beneficiary or beneficiaries and may
change such designation from time to time by filing a written designation
thereof with the Secretary of the Company. No such designation shall be
effective unless received prior to the death of the Grantee. In the absence of
such designation or if the beneficiary so designated shall not survive the
Grantee, the certificate or certificates shall be delivered to the estate of the
Grantee.


9. Change in Circumstances. It is expressly understood and agreed that the
Grantee assumes all risks incident to any change hereinafter in the applicable
laws or regulations or incident to any change in the market value of the SAR
after the date hereof.


10. Change in Control. In the event there is a Change in Control of the Company,
any unexercised portion of this SAR shall become immediately exercisable and all
restrictions shall be removed at the time of a Change in Control.


11. Committee Authority. Any questions concerning the interpretation of this
Agreement or the Plan, and any controversy which arises under this Agreement or
the Plan shall be settled by the Committee in its sole discretion. All
determinations and decisions of the Committee shall be final, conclusive, and
binding on all persons, and shall be given the maximum deference permitted by
law.


12. Plan Controls. The terms of this Agreement are governed by the terms of the
Plan and in the case of any inconsistency between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall control.


13. Notice. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any notice required
or permitted to be delivered hereunder shall be deemed to be delivered on the
date which it was personally delivered, or, whether actually received or not, on
the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive

3

--------------------------------------------------------------------------------



it at the address which such person has theretofore specified by written notice
delivered in accordance herewith. The Company or Grantee may change, at any time
and from time to time, by written notice to the other, the address previously
specified for receiving notices. Until changed in accordance herewith, the
Company and the Grantee specify their respective addresses as shown above.




14. Information Confidential. As partial consideration for the granting of this
SAR, the Grantee agrees that Grantee will keep confidential all information and
knowledge that Grantee has relating to the manner and amount of Grantee's
participation in the Plan, provided, however, that such information may be
disclosed as required by law and may be given in confidence to the Grantee's
spouse, tax and financial advisors, or to a financial institution of the extent
that such information is necessary to secure a loan.


 

By your signature and the Company's signature below, you and the Company agree
that this SAR is granted under and governed by the terms and conditions of the
Plan as amended and the SAR Agreement.
 





Commerce Bancshares, Inc.
 
 
<date>
By
 
 
 
Date
 
 
 
 
 
 
 
 
 
<date>
 
Grantee: <Employee>
 
 
Date










4